500 Pa. 342 (1983)
456 A.2d 987
In re April SAUERS.
Appeal of COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE.
Supreme Court of Pennsylvania.
Argued March 8, 1983.
Decided March 17, 1983.
*343 Howard Ulan, Jules S. Henshell, Harrisburg, for appellant.
James H. McLean, County Sol., Dennis R. Biondo, Cheryl A. Craig, Asst. County Solicitors, Pittsburgh, Frank Cecchetti, Sharon Profeta, Mental Health Advocacy Unit, Pittsburgh, for appellee.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM:
Order Affirmed.